Citation Nr: 0804664	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  02-15 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Navy Mutual Aid Association


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from May 1975 through April 
1978.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.

The issue of entitlement to service connection for bilateral 
hearing loss was remanded by the Board in September 2005.  
Service connection was granted for right ear hearing loss in 
the August 2006 rating decision, so that issue is no longer 
before the Board.  The only issue remaining for adjudication 
is entitlement to service connection for left ear hearing 
loss.


FINDINGS OF FACT

Competent medical evidence shows that the veteran's current 
left ear sensorineural hearing loss is at least as likely as 
not attributable to acoustic trauma while in military 
service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss 
are met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005);  
38 C.F.R. §§ 3.102, 3.303(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to establish service connection for 
hearing loss in his left ear.  For service connection, the 
record must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  
See Pond v. West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. 
§§ 1110, 1131; 
38 C.F.R. § 3.303(a).  In other words, entitlement to service 
connection for a particular disability requires evidence of 
the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131;  38 
C.F.R. § 3.303(a).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

In this matter, the veteran was afforded a VA audio 
examination to determine the current nature and etiology of 
any hearing loss.  The August 2006 report shows pure tone 
thresholds for the left ear, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
45

Speech audiometry revealed speech recognition ability of 94 
percent in the left ear.

Under 38 C.F.R. § 3.385, medical evidence of hearing loss 
requires a showing that the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or that the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  The veteran's auditory threshold is 
greater than 40 decibels for the left ear at 5000 Hertz.  As 
such, the diagnosis of sensorineural hearing loss of the left 
ear is recognized as a current disability according to VA 
regulation.  The question is whether the currently diagnosed 
left ear hearing loss is causally connected to the veteran's 
active service.  

The August 2006 accurately reported the veteran's medical 
history dating back to service, as the "C-file was 
thoroughly reviewed" by her.  At the time of his entrance 
examination in February 1975 and his exit examination in 
April 1978, the veteran had normal hearing in the left ear.  
The examiner did note the "very slight" decline in the 
thresholds at the time of the veteran's exit examination.  
During service, the veteran's military occupational specialty 
(MOS) was an aviation electrician.  He reported to the VA 
examiner that during service he generally wore ear 
protection, but that "there were many instances where he had 
unprotected noise exposure."  The examiner diagnosed normal 
hearing from 500 to 3000 Hertz, with moderate sensorineural 
hearing loss at 4000 Hertz.  Based on the audiometric results 
and on the veteran's history of in-service noise exposure, 
the examiner opined that the current left ear hearing loss 
was at least as likely as not attributable to acoustic trauma 
while in military service.  

The Board notes that the August 2006 Supplemental Statement 
of the Case in this matter states that "the VA examiner 
opined that the left hearing loss is most likely not 
attributable to military service."  It is unclear where the 
RO obtained this information, but it appears that the RO 
misread the VA examination report.  The Board will presume 
that this was administrative error on the RO's part.  

Because the evidence establishes that the veteran's current 
left ear hearing loss is as likely as not related to in-
service noise exposure, service connection is warranted under 
38 C.F.R. § 3.303(a).

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with is not warranted.  
To the extent necessary, VA has fulfilled its duties to 
notify and to assist the veteran in the development of his 
claim.  
See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In light of the determinations reached in this 
case, no prejudice will result to the veteran by the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).





ORDER

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


